IN THE SUPREME COURT OF THE STATE OF NEVADA

SOUTHERN NEVADA AUTO SALES, No. 84903
LLC, D/B/A OPEN LOT USED CAR
SALES,

Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT FILED
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF AUG 1.1 2022
CLARK; AND THE HONORABLE BITA

YEAGER, DISTRICT JUDGE, CUEBICSF gAPREME COURT
Respondents, DEPUTY CLERK
and

FRANKIE GONZALES, M.D.,
Real Party in Interest.

 

ORDER DENYING PETITION

This original petition for a writ of mandamus or prohibition
challenges a district court order denying a motion to dismiss in a torts
action. Having considered the petition and its documentation, we are not
persuaded that our extraordinary and discretionary intervention is
warranted. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 683,
A76 P.3d 1194, 1198 (2020) (declining to grant writ relief when a later
appeal was available); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief
bears the burden of showing such relief is warranted); Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition).
Generally, we will not consider writ petitions that challenge orders denying

motions to dismiss, and we are not persuaded that any exception to the

Supreme Court
OF
Nevaba

 

 

C2-l5 206

(0) 19474 eR
general rule applies here. Int'l Game Tech., Inc. v. Second Judicial Dist.
Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008) (discussing writ
petitions challenging denials of motions to dismiss). We therefore

ORDER the petition DENIED.!

    
 

a
Parraguirre

Silver Gibbon?

 

ec: Hon. Bita Yeager, District Judge
Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
Injury Lawyers of Nevada
Huang & Associates
Eighth District Court Clerk

 

1The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

SuPREME CouRT
OF
NEVADA

(0) 19474 eb

2